997 So. 2d 518 (2008)
STATE of Florida, Appellant,
v.
Curtis Eugene PENDERGRASS, Appellee.
No. 1D08-311.
District Court of Appeal of Florida, First District.
December 31, 2008.
Bill McCollum, Attorney General, Bryan Jordan, Assistant Attorney General, Tallahassee; Robert B. Lippelman, Assistant State Attorney, Jacksonville, for Appellant.
Jenna Dean Lopes, Jacksonville, for Appellee.
PER CURIAM.
Appellant seeks review of the trial court's order granting Appellee's Motion to Dismiss Second Amended Information Pursuant to Florida Rule of Criminal Procedure 3.140(g). Both Appellant and Appellee acknowledge that the circumstances of this appeal present a question of mootness. We conclude that because Appellant refiled the information, any potential defects under rule 3.140(g) were cured, thus making it impossible for this court to provide any effectual relief to the parties. As a result, we dismiss the appeal as moot and reject the parties' assertions that the case falls within the exceptions to dismissal. See Godwin v. State, 593 So. 2d 211, 212 (Fla.1992) (noting three exceptions where an otherwise moot case will not be dismissed).
DISMISSED.
BROWNING, C.J., BARFIELD and THOMAS, JJ., concur.